Citation Nr: 1024769	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  00-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death (COD).  

2.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to April 1943.  
He died on November [redacted], 1998; and the Appellant is his surviving 
spouse.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions dated in February 1999 and 
April 1999.  

During the course of her appeal, the Appellant was afforded an RO 
hearing before a Decision Review Officer (DRO) in September 1999.  

Notably, the Veteran requested a Travel Board hearing before the 
Board in March 2000.  A statement from the Appellant, dated in 
August 2003, indicated that she wished to cancel her hearing.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704 (2009).  

In October 2003, the case was remanded to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C.).  The purpose of 
this remand was to obtain outstanding private treatment records, 
and to request a VA medical opinion.  

These matters were most recently before the Board in November 
2009, when the case was again remanded to the RO via the AMC.  
The purpose of this remand was to comply with the directive of 
the October 2003 Board remand as required by Stegall v. West, 11 
Vet. App. 268, 270-71 (1998), to obtain outstanding private 
treatment records, and to request a VA medical opinion.  

All of the actions previously sought by the Board through its 
prior development requests appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), dated in April 2010, confirmed the 
previous decisions.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable disposition 
of the issues addressed in this decision was obtained.

2.  The Veteran died in November 1998.  The death certificate 
shows the immediate cause of death as aspiration pneumonia, due 
to or as a likely consequence of brain stem cerebrovascular 
infarct, due to or as a likely consequence of atherosclerotic 
vascular disease, due to or as a likely consequence of 
hyperlipidemia, and listed coronary artery disease as another 
significant condition contributing to death but not resulting in 
the underlying cause given.  

3.  During the Veteran's lifetime, service connection was 
established for arthritis, lumbar spine with lumbosacral strain, 
evaluated as 40 percent disabling; hypertrophic arthritis 
cervical spine, evaluated as 20 percent disabling; anxiety 
disorder, evaluated as 10 percent disabling; and hypertrophic 
arthritis right shoulder, evaluated as 10 percent disabling; and 
a total rating for compensation based upon individual 
unemployability (TDIU) from February 9, 1998.  

4.  Aspiration pneumonia, brain stem cerebrovascular infarct, 
atherosclerotic vascular disease, hyperlipidemia, and coronary 
artery disease that led to the Veteran's death were not shown 
during service or for years thereafter; and there is no competent 
evidence of a nexus between aspiration pneumonia, brain stem 
cerebrovascular infarct, atherosclerotic vascular disease, 
hyperlipidemia, or coronary artery disease and service, or that a 
service-connected disability caused, or substantially or 
materially contributed to the Veteran's death.  

5.  The Veteran was not evaluated as being totally disabled (to 
include a TDIU) as a result of a service-connected disability for 
10 continuous years immediately preceding death, was not rated as 
being totally disabled continuously for a period of no less than 
five years from the date of discharge from active duty, nor was 
he a former prisoner of war who died after September 30, 1999.  


CONCLUSIONS OF LAW

1.  Service connection for COD on either a direct or secondary 
basis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2009).  

2. Legal entitlement to DIC under the provisions of Section 1318, 
Title 38, United States Code, is not established.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.22, 20.1106 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §  
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  

In a claim for DIC benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction.  The VCAA 
notice requirements still may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  

In this case, letters dated in March 2003, November 2003, 
February 2009, and January 2010, provided notice to the Appellant 
regarding what information and evidence was needed to 
substantiate her claim of entitlement to DIC benefits based on 
COD and under the provisions of 38 U.S.C.A. § 1318, as well as 
what information and evidence must be submitted by the Appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further evidence 
that was relevant to the claim.  These letters substantially 
complied with the VCAA notice and assistance requirements, and 
specifically informed the Appellant as to disability ratings and 
effective dates.  As noted above, the claim was last adjudicated 
via an SSOC in April 2010.  

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Appellant including 
private treatment records and VA examination reports reviewed in 
adjudicating the Veteran's claims for disability benefits during 
his lifetime, and a post-mortem VA medical opinion report.  Also 
of record and considered in connection with the appeal is the 
Appellant's testimony at the September 1999 DRO hearing, along 
with written statements submitted by the Appellant and her 
representative, on her behalf.  

The Board notes that contrary to VCAA requirements, the VCAA-
compliant notice with respect to Hupp in this case was provided 
after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency 
was cured by readjudication of the claims in the April 2010 SSOC. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Further, 
an SSOC Notice Response form, submitted by the Appellant in April 
2010, shows that she indicated she had no further information or 
evidence to give to VA to substantiate the claim.  This form was 
received after the January 2010 VCAA notice was provided.  

In summary, the VCAA provisions have been considered and complied 
with.  The Appellant was notified and aware of the evidence 
needed to substantiate these claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, and there has been a complete review of all 
the evidence without prejudice to the Appellant.  Any error in 
the sequence of events or content of the notice is not shown to 
have had any prejudicial effect on the case or to cause injury to 
the claimant.  


Legal Criteria

Service connection based on COD

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  

A principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying cause 
of death, or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  

A contributory cause of death is one which contributed 
substantially or materially to death, combined to cause death, 
and aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (2009).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be shown 
that there was a causal connection.  Id.  

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312 (c)(4) (2009).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110.  Service connection 
may also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In cases where 
the veteran cannot establish some of these elements, a veteran 
can instead establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective on October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.   

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  


DIC under 38 U.S.C.A. § 1318

The Appellant is also claiming entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  

Even if the Veteran's death was not due to a service-related 
condition, dependency and indemnity compensation benefits are 
payable under certain specific circumstances if the Veteran was 
in receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability which had been 
totally disabling for a specified period of time: (1) the 
disability was continuously rated totally disabling for a period 
of 10 or more years immediately preceding death; (2) the 
disability was continuously rated totally disabling for a period 
of not less than five years from the date of such Veteran's 
discharge or other release from active duty; or (3) the Veteran 
was a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  


Analysis

Service connection based on COD

During the Veteran's lifetime, service connection was established 
for arthritis, lumbar spine with lumbosacral strain, evaluated as 
40 percent disabling; hypertrophic arthritis cervical spine, 
evaluated as 20 percent disabling; anxiety disorder, evaluated as 
10 percent disabling; and hypertrophic arthritis right shoulder, 
evaluated as 10 percent disabling.  

Significantly, during the Veteran's lifetime he claimed, and was 
denied, entitlement to service connection for hypertension, 
claimed as secondary to the service-connected anxiety disorder, 
in a November 1997 RO rating decision.  

A statement from the Appellant, accompanying her VA Form 21-534, 
Application for Dependency and Indemnity Compensation or Death 
Pension by a Surviving Spouse or Child (Including Accrued 
Benefits and Death Compensation, Where Applicable), received in 
April 1999, reflects her contention that the Veteran developed 
hypertension, a contributory cause of death, as the result of his 
service-connected anxiety disorder.  Specifically, she contends 
that the Veteran's depression and anxiety put a large strain on 
his heart.  

This assertion is supported by oral testimony provided by the 
Appellant and her representative in her September 1999 DRO 
hearing.  She has not claimed that aspiration pneumonia, brain 
stem cerebrovascular infarct, atherosclerotic vascular disease, 
or hyperlipidemia, listed as the primary and contributory causes 
of the Veteran's death, were incurred in service.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for COD on either a direct or secondary 
basis.  

As noted, the Veteran died in November 1998.  The death 
certificate shows the immediate cause of death as aspiration 
pneumonia, due to or as a likely consequence of brain stem 
cerebrovascular infarct, due to or as a likely consequence of 
atherosclerotic vascular disease, due to or as a likely 
consequence of hyperlipidemia, and listed coronary artery disease 
as another significant condition contributing to death but not 
resulting in the underlying cause given.  

The Veteran was not service connected for aspiration pneumonia, 
brain stem cerebrovascular infarct, atherosclerotic vascular 
disease, hyperlipidemia, or coronary artery disease at the time 
of his death, and he did not file a claim for service connection 
for aspiration pneumonia, brain stem cerebrovascular infarct, 
atherosclerotic vascular disease, hyperlipidemia, or coronary 
artery disease during his lifetime.  Further, the Veteran's 
service treatment records are negative for diagnoses of and/or 
treatment for any aspiration pneumonia, brain stem 
cerebrovascular infarct, atherosclerotic vascular disease, 
hyperlipidemia, or coronary artery disease.  

The first notation in the record for aspiration pneumonia, brain 
stem cerebrovascular infarct, atherosclerotic vascular disease, 
hyperlipidemia, and coronary artery disease was in the November 
1998 Death Certificate, which is approximately 55 years after 
discharge from active service.  This is evidence against a 
finding that aspiration pneumonia, brain stem cerebrovascular 
infarct, atherosclerotic vascular disease, hyperlipidemia, or 
coronary artery disease were incurred in service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  

Notably, private treatment records and VA examination reports, 
dated from August 1943 to September 1997, show findings of and 
treatment for psychoneurosis, conversion hysteria, as evidenced 
by somatic reactions of back pain, numbness in the left arm, leg 
and should, ear pain, anxiety reaction, mild, manifested by 
somatic complaints, with minimal incapacity, coronary 
atherosclerosis, bacterial pneumonia, bibasilar infiltrates, 
greater on the right, atelectatic changes considered most likely 
but the possibility of pneumonitis must be excluded, mildly 
depressed left ventricular systolic function with evidence of 
anteroseptal hypokinesis, no significant valvular abnormalities, 
a trivial pericardial effusion with no hemodynamic significance, 
semi-acute anterolateral myocardial infarction, labile 
hypertension with evidence of left ventricular hypertrophy by 
electrocardiogram (EKG) criteria, right lower lobe pneumonia with 
minor hemoptysis and atelectasis, as well as questionable 
effusion, questionably secondary to atelectasis from previous 
cholecystitis, acute cholecystitis, new onset atrial 
fibrillation, secondary to present illness, reflux esophagitis, 
major depression, recurrent, largely in remission, a pain 
disorder, and diaphragmatic hiatus hernia with recurrent gastro-
esophagitis and pylorospasm.   

Significantly, a July 1997 private treatment record provides the 
first findings of hypertensive heart disease, coronary 
atherosclerosis, recent anterior myocardial infarction, acute 
cholecystitis, and bacterial pneumonia, secondary to E coli.  

A September 1997 VA examination report indicates diagnoses of 
essential hypertension, coronary heart disease with recent 
myocardial infarction and persistent angina and some mild 
congestive failure, history of a gallstone still in the 
gallbladder that is symptomatic, hiatal hernia with reflux that 
goes back to service time, still symptomatic, and chronic nasal 
blockage and sinus drainage problems.  

A February 1999 private chiropractor statement, reflects 
observations that the Veteran was under a great deal of stress, 
anxiety, and worry over his low back, hip, and shoulder injuries, 
and that his physical and emotional struggle in dealing with his 
low back, hip, and shoulder injuries brought about a greater 
degree of stress related to his heart than normal.  The 
chiropractor opined that, although a heart condition was the 
final cause of the Veteran's death, the injuries he received 
during his service years had placed a drastic physical demand on 
him.  

Moreover, an undated statement from a licensed massage therapist, 
reveals an opinion that the Veteran's shoulder, hip, and low back 
injuries incurred in service caused him a great deal of anxiety 
and stress because of the limitations it put on him with respect 
to his activities of daily life, and a conclusion that the 
Veteran's worries and struggles over those issues had a direct 
relationship to his heart condition.  

In conjunction with this appeal, a post-mortem VA medical opinion 
was obtained in February 2009.  Here the examiner noted that the 
Veteran was 78 years old at the time of death, and that cause of 
death was aspiration pneumonia, which occurred during a 10 day 
hospitalization for a brainstem infarction.  The examiner noted 
that the Veteran had a history of coronary artery disease, having 
had an anteroseptal infarction in 1996, and having hyperlipidemia 
and arterosclerotic vascular disease, all of which were listed on 
the death certificate.  The examiner indicated that the Veteran 
had a medical discharge from the military in 1943 due to back 
pain, and neck pain sustained when a pole fell on him.  Further, 
the Veteran had service connection for an anxiety disorder.  The 
examiner noted that records indicated that in 1997 the Veteran 
had evaluation for neck and back problems, and he was said to 
have degenerative changes of the cervical and lumbar spines, and 
coronary disease, as well as an asymptomatic gallstone.  The 
examiner indicated that the Veteran had been hospitalized in 1996 
with a heart attack from which he recovered uneventfully, and had 
a slightly reduced left ventricular ejection fraction and mild 
chest pain on a pre-release stress test, but it was atypical and 
occurring on the right side of the chest.  The examiner noted 
that in 1997 the Veteran had a VA psychiatric examination, which 
was negative for any treatment for anxiety or depression.  During 
the examination, when asked about the emotional complaints the 
Veteran mentioned only his neck and back pain, and was diagnosed 
with a chronic pain disorder, likely a somatoform disorder.  The 
examiner noted the Appellant's contentions that stress associated 
with a home repair job he was doing contributed to his stroke, 
and that a letter from his chiropractor also sites anxiety and 
stress as causing a heart condition.  

Here, the examiner opined that the Veteran died from infarction 
in the brainstem, which was complicated by aspirating gastric 
contents, noting that cerebrovascular infarctions were directly 
caused by atherosclerotic vascular disease.  The examiner 
concluded that the Veteran had evidence of atherosclerotic 
vascular disease involving the coronary arteries, but the 
condition was not related to the stroke, as there was no 
indication of a recent heart attack.  The examiner noted that 
brainstem strokes can be caused by hemorrhage, but there was no 
diagnosis of this.  The examiner indicated that the Veteran's 
non-service-connected problems included migraine, hypertension, 
hyperlipidemia, and hearing loss, and noted that the hypertension 
might have contributed to the development of arteriosclerotic 
vascular disease, and indirectly to the stroke.  However, the 
examiner noted that stress and anxiety have not been shown to 
cause strokes or significantly contribute to them according to 
standard medical references, such as Harrison's Textbook of 
Internal Medicine.  Thus, it was the examiner's opinion that the 
Veteran's stroke and resultant pneumonia was not caused or 
aggravated by his claimed anxiety and stress.  

In a VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in September 2009, the Appellant's 
representative submitted an argument that the Veteran's diagnosed 
gastro esophageal reflux disease, which troubled him since 
service, was related to the pulmonary aspiration he suffered from 
before he died.  

Most recently, a May 2010 VA medical opinion reflects a history 
of the Veteran's death from aspiration pneumonia following a 
brain stem infarction stroke.  The examiner agreed with the 
February 2009 examiner's determination that the Veteran's 
service-connected disabilities, to include arthritis of the 
cervical and lumbar spine, arthritis of the right shoulder, 
otitis media, and anxiety, played no role in the Veteran's stroke 
or death.  The examiner concluded that the claim is without any 
medical basis, as there is nothing in the medical literature to 
support such an association.  The examiner went on to note that 
the arthritic conditions, otitis media, and anxiety did not cause 
or contribute to the brain stem infarction which led to the 
Veteran's death.  

For the foregoing reasons, the Board finds that the death of the 
Veteran is not shown to relate to an incident of his service; or 
that a service-connected disability caused, or substantially or 
materially contributed to the Veteran's death.  

As for the Appellant's opinion on the etiology of the cause of 
the Veteran's death, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  However, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  There is no medical opinion or other 
competent evidence to support the Veteran's lay assertions about 
these claims.  

Although the Appellant has provided medical opinions from a 
chiropractor and a massage therapist who treated the Veteran 
during his lifetime, the Board finds those opinions to be less 
probative than those of the two VA medical examiners who sited to 
the record and to relevant medical literature to support their 
opinions.  

An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (2009); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

In reaching this conclusion, the Board notes that it is precluded 
from reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of record.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Although the Board has the utmost sympathy for the great loss 
that the Appellant has undergone since the death of her husband, 
and acknowledges the Veteran's service and sacrifice for his 
country, the Board must apply the law as it exists, and is bound 
by the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations, which govern veterans' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995).  

There is no competent evidence of a nexus between aspiration 
pneumonia, brain stem cerebrovascular infarct, atherosclerotic 
vascular disease, hyperlipidemia, or coronary artery disease and 
service, to include evidence of continuity of symptomatology, or 
that a service-connected disability caused, or substantially or 
materially contributed to the Veteran's death.  Accordingly, for 
the reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection for 
cause of the Veteran's death, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  


DIC under 38 U.S.C.A. § 1318

At the time of the Veteran's death, he was in receipt of a total 
disability rating for compensation based upon individual 
unemployability as of February 9, 1998, as per a rating decision 
dated in March 1998, within the year preceding his death.  
Accordingly, a service-connected disorder was not rated by VA as 
totally disabling for a continuous period of at least 10 years 
immediately preceding death and was not continuously rated 
totally disabling for a period of not less than five years from 
the date of his discharge from active duty.  Additionally, the 
Veteran was not a former prisoner of war who died after September 
30, 1999.  

Hence, the Veteran does not meet the statutory and regulatory 
requirements for DIC under the provisions of 38 U.S.C.A. § 1318.  
As the preponderance of the evidence is against the Appellant's 
claim, the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  

The Board reiterates that it is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, 
no matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)).  




ORDER

Service connection for COD is denied.  

DIC pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


